As filed with the Securities and Exchange Commission on August 20, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FormF-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENTERRA CAPITALINC. (a company to be formed by the amalgamation of GENTERRA INC. and CONSOLIDATED MERCANTILE INCORPORATED) (Exact name of registrant as specified in its charter) ONTARIO, CANADA xxxx N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 106 Avenue Road, Toronto, Ontario, CanadaM5R 2H3 (416)920-0500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Dolgenos Newman & Cronin LLP, 271 Madison Avenue, New York, New York10016 (212)925-2800 (Name, address, including zip code, and telephone number, including area code, of agent for service) WITH COPIES TO: Joseph Maierovits Goldman, Spring, Kichler & Sanders LLP Suite 700, 40 Sheppard Avenue West Toronto, OntarioM2N 6K9 (416) 225-9400 Fax: (416) 225-4805 Dennis P. McConnell Dolgenos Newman & Cronin LLP 271 Madison Avenue, 12th Floor New York, New York10016 (212) 925-2800 Fax: (212) 925-0690 Approximate date of commencement of proposed sale of the securities to the public:As promptly as practicable after this registration statement becomes effective and the conditions to consummation of the merger described herein have been satisfied or waived. If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Title of Each Class of Amount to be Offering Price per Aggregate Offering Amount of Securities to be Registered Registered Unit Price Registration Fee(7) Common Shares 10,367,243(1) Not Applicable US$23,565,738 (4) Class A Preference Shares 326,000 (2) Not Applicable US$4,970,484 (5) Class B Preference Shares 26,274,918 (3) Not Applicable US$2,006,235(6) TOTAL US$30,542,457 US$1,704 (1) Based upon the maximum number of Genterra Capital Inc. Common Shares issuable by Genterra Capital Inc. upon completion of the amalgamation described herein, calculated as (a) 19,339,211 issued Genterra Common Shares (less the 292,117 issued Genterra Common Shares held by CMI which will be cancelled on the Amalgamation) shall be entitled to exchange their shares, on a 1 for3.6 basis, into an aggregate of 5,290,860 Genterra Capital Inc. Common Shares; plus 5,076,407 issued CMI Shares (less the 24 issued CMI Shares held by Genterra which will be cancelled on the Amalgamation) shall be entitled to exchange their shares, on a1 for 1 basis, into an aggregate of 5,076,383 Genterra Capital Inc. Common Shares. (2) Based upon the maximum number of Genterra Capital Inc. Class A Preference Shares issuable to the holder of Genterra Class A Preference Shares on a 1 for 1 basis on the same terms as the Genterra Class A Preference Shares being exchanged. (3) Based upon the maximum number of Genterra Capital Inc. Class B Preference shares issuable to the holders of Genterra Class B Preference Shares on a 1 for 1 basis on the same terms as the Genterra Class B Preference Shares being exchanged. (4) Estimated solely for purposes of calculating the registration fee required by Section6(b) of the Securities Act. The estimated maximum aggregate offering price is calculated pursuant to Rules457(c) and 457(f) under the Securities Act, by multiplying (i)the estimated maximum number of shares of Genterra Capital Inc. common shares to be issued in the amalgamation by (ii)US$2.27, the average of the high and low prices of Genterra Inc. common shares on August 10, 2009, as reported on the TSX Venture Exchange, and the average of the high and low prices ofCMI common shares on August 10, 2009, as reported on the Toronto Stock Exchange. (5) Estimated solely for purposes of calculating the registration fee required by Section6(b) of the Securities Act. The estimated maximum aggregate offering price is calculated pursuant to Rules457(c) and 457(f) under the Securities Act and based upon the book value of the Class A Preference Shares as of August 10, 2009. (6) Estimated solely for purposes of calculating the registration fee required by Section6(b) of the Securities Act. The estimated maximum aggregate offering price is calculated pursuant to Rules 457(c) and 457(f) under the Securities Act and based upon the book value of the Class B Preference Shares as of August 10, 2009. (7) Computed in accordance with Section6(b) under the Securities Act at a rate equal to $55.80 per $1,000,000 of the proposed maximum aggregate offering price. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. The information in this document is not complete and may be changed. Genterra Capital Inc. may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This document is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARY DRAFT DATED [August 20, 2009], SUBJECT TO COMPLETION PROSPECTUS OF GENTERRA CAPITAL INC. To the Holders of Common Shares, Class A Preference Shares and Class B Preference Shares of Genterra Inc. and the Holders of Common Shares of Consolidated Mercantile Incorporated: This prospectus relates to the proposed amalgamation of Genterra Inc. (“Genterra”) and Consolidated Mercantile Incorporated (“CMI”) pursuant to which Genterra and CMI will amalgamate (the “Amalgamation”) and continue as one corporation, Genterra Capital Inc. (“GCI”). As discussed herein, Genterra and CMIhave each called extraordinary shareholders meetings for the purpose of allowing their respective shareholders to determine whether to approve the Amalgamation.In respect of the Amalgamation, a registered shareholder of either Genterra or CMI who intends to exercise the right of dissent and appraisal should carefully consider and comply with the provisions of section 185 of the Ontario Business Corporations Act (“OBCA”) which is attached to this Prospectus as Schedule 5. Failure to strictly comply with the provisions of that section and to adhere to the procedures established therein may result in the loss of all rights. Based upon the advice of independent valuation experts, it had initially been proposed that each CMI Share be exchanged for 3.6 GCI Common Shares and each Genterra Common Share be exchanged for one GCI Common Share.Upon further consideration the respective boards of directors of CMI and Genterra determined that it will serve the best interests of the shareholders of each of the amalgamating companies to reduce the total number of GCI Common Shares to be issued upon the Amalgamation by effecting the share exchange on a basis whereby the value of each GCI Common Share is established as being equivalent to the value of the CMI Share.
